Citation Nr: 1701181	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for restless leg syndrome (RLS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps during the Post Vietnam Era from November 1976 to August 1979.

These claims come before the Board of Veterans Appeals (Board) on appeal of
rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In March 2006, the RO in St. Louis, Missouri, denied service connection for PTSD.  In June 2009, the RO in Houston, Texas, denied service connection for restless leg syndrome.  The RO in New Orleans, Louisiana, certified these claims to the Board for appellate review.

The Veteran testified during a video-conferenced hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing testimony is of record.  

The Board remanded this case in April 2014 for further development.  As that development is now complete, the case returns to the Board for appellate review.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorder is related to his active service.

2. The Veteran's restless leg syndrome did not have its onset during active service and is not related to any incident of service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claim for service connection for restless leg syndrome. See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A letter sent in January 2009 provided the Veteran with all of the notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and post-service treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Further, the Veteran was afforded a VA peripheral nerve condition examination in October 2014 which was adequate for the Board to make a fully informed decision on his claim.  See 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).


II.  Service Connection

Psychiatric Disorder

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 



Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning first to the objective medical evidence of record, the Veteran's service treatment records do not reveal a complaint, diagnosis, or treatment for any psychiatric disorder.  

The Veteran's VA treatment records dating from August 1998 to November 2014 consistently reveal his complaints, diagnosis, and treatment (medication, therapy) for depression and PTSD.  In a December 1998 VA treatment, the Veteran's first reported feeling depressed for a long time.  He also reported suffering from distress in 1976 when he saw maimed war veterans from Vietnam, although he was not in a battle situation himself, and stated his belief that he has PTSD.  

In an August 2001 VA treatment record, the Veteran reported being depressed due to lack of a job, as he reported having not worked for 5 years.  The Veteran reported depressed mood, middle insomnia, fatigue, lack of pleasure or interest in doing things, variable appetite, and poor self-esteem.  He denied suicidal or homicidal ideation, visual or auditory hallucinations, mania, or panic related symptoms.  The VA provider diagnosed him with major depressive disorder, recurrent, moderate.  

In a December 2002 VA treatment record, the Veteran reported nightmares, depression, and hallucinations.  In a January 2003 VA treatment report, he reported intrusive thoughts, memories, flashbacks, and hyperarousal.  The VA provider diagnosed him with PTSD, prolonged, and major depression.

In an April 2005 VA treatment record, the Veteran reported serving in Japan and processing dead soldiers from Vietnam.  A July 2008 memo from the Joint Services Records Research Center (JSRRC) reveals that the Veteran served as a Unit Diary Clerk, and was stationed in Iwakuni, Japan, from July 29, 1978 to August 11, 1979.  

In a July 2005 VA treatment record , the Veteran reported auditory hallucinations, down mood, bad memory, poor concentration, and homicidal ideation, but with no plan.  The same VA provider from August 2001 noted that the Veteran, while stationed in Japan, processed American war dead from Vietnam, which resulted in his PTSD.

A January 2006 VA treatment record shows that the Veteran reported that while in active service in Japan, part of his job was processing people (dead bodies) returning from Vietnam and he examined their service record books (SRB).  He reported psychiatric symptoms of hypervigilance, anxiety, avoidance, difficulty with concentration, and excessive irritability. 

In an April 2008 VA treatment record, the Veteran reported seeing body bags from Vietnam and that as a Unit Diary Clerk, he recorded information about their deaths.  He also reported seeing bodies in the water following Hurricane Katrina.  The VA provider diagnosed him with major depressive disorder, moderate, and PTSD.  The VA provider also assessed that the Veteran exhibited the full range of PTSD symptoms related to his military and post-military trauma.

In an October 2010 VA treatment record, the Veteran reported experiencing troubling memories of his service in Asia, hallucinations, and depression.  He also reported that while stationed in Japan as a unit clerk, he checked the service records for the injured and casualties coming from Vietnam and that some were in body bags.

During his October 2014 VA psychiatric examination, the Veteran reported that he first sought mental health treatment in 1995 due to a voice inside his head.  He also reported a consistently depressed mood, suicidal ideation, insomnia, unexplained weight loss, anhedonia, and difficulty concentrating for a long time.  The Veteran estimated these symptoms began around 1980 or 1985.  The VA examiner noted that the totality of the Veteran's symptoms seem most consistent with a depressive disorder with psychotic features. 

The October 2014 VA examiner diagnosed the Veteran with major depressive disorder, recurrent episodes, with mood congruent psychotic features.  Thus, the first element of service connection is established.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303 (a) (2015).

The July 2008 JSRRC memorandum supports the Veteran's contention that he served in Japan as a Unit Diary Clerk from July 29, 1978 to August 11, 1979.  The Veteran's lay statements are competent and credible that he examined service record books (SRBs) during his active service, as well as his lay statements that he processed information in the SRBs involving casualties from Vietnam.  Thus, the second element for service connection of an in service occurrence is established.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303 (a) (2015).



The October 2014 VA examiner opined, however, that it is less likely than not that the Veteran's current psychiatric disorder had its clinical onset during active service or is related to any incident or stressor during service.  The VA examiner's rationale for her opinion was that the file did not contain any evidence that the Veteran's current psychiatric disorder began in service.  

Although the October 2014 VA examiner did not find a medical nexus between the Veteran's current psychiatric disability and an in-service event, the Veteran's July 2005 and April 2008 VA treatment records establish such a link.  Thus, the balance of the evidence is at least in equipoise as to a medical nexus between the Veteran's current psychiatric disorder(s) and an in-service incurrence.  Resolving reasonable doubt in favor of the Veteran's claim, the third element of service connection is established.   See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a) (2015).  Therefore, service connection for an acquired psychiatric disorder is granted.  


Restless Leg Syndrome

The Veteran seeks entitlement to service connection for a peripheral nerve condition, to include restless leg syndrome.  For the following reasons, the Board finds that entitlement to service connection for restless leg syndrome is not warranted.

Turning first to the objective medical evidence of record, the Veteran's service treatment records do not reveal a complaint, diagnosis, or treatment of restless leg syndrome.  

After service, an October 2010 VA treatment record shows that the Veteran reported headaches which started when he was stationed at Camp Lejeune and that he wondered whether he was affected by the presence of contaminate water in the soil at Camp Lejeune, NC.  



An August 2011 VA treatment record shows the Veteran reported pain in his knee and a cyst on his left hand.  He did report that his restless leg syndrome was on appeal since June 2010.  An October 2011 VA treatment record shows the Veteran reported that getting off Cogentin (medication) made his restless leg syndrome come back.

The Veteran's October 2014 VA peripheral nerve condition examination revealed a diagnosis of restless leg syndrome.  The  examiner noted that the Veteran reported noticing his restless leg feeling began around the age of 28 after he was out of service and that he was in service from age 21 to age 23.  The examiner opined that it is less likely than not that the Veteran's restless leg syndrome had its onset during service or is related to any incident occurring in service, including exposure to contaminated water at Camp Lejeune.  The examiner's rationale for her opinion is that the Veteran related onset of his restless leg syndrome to several years after leaving service.  She also noted that restless leg syndrome is familial in 60 percent of cases or in other cases, is a side effect of medications. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, 'Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.')  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id., at p. 6.  



Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B; see also 38 U.S.C.A. § 1710 (West 2015). 

As the Veteran's service records show that he was stationed at Camp Lejeune during the relevant time period, it will be assumed that he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  The absence of restless leg syndrome from the Appendix B list does not preclude the Veteran from establishing service connection for this disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the medical evidence in this case, especially the October 2014 VA examination report, is unfavorable to the Veteran's claim in terms of attributing his restless leg syndrome to his military service.  The October 2014 VA examiner concluded that it was less likely than not that the Veteran's restless leg syndrome had its onset during service or is related to any incident occurring in service, including exposure to contaminated water at Camp Lejeune.  This examiner's opinion is highly probative, as it represents the informed conclusion of a medical examiner who considered the Veteran's history and his treatment records.  Moreover, it is supported by a clear explanation that is consistent with the credible evidence of record.  Therefore, it carries much weight in the Board's determination.

The Veteran's unsupported opinion that his restless leg syndrome was caused by exposure to contaminated water at Camp Lejeune is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether restless leg syndrome was caused by exposure to a contaminant cannot be perceived through the senses alone.  Therefore, competent medical evidence is required. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value. See Layno, 6 Vet. App. at 470-71.  

In any event, the Veteran's lay opinion is outweighed by the October 2014 VA medical opinion discussed above, which was rendered by an medical professional who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence').  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

The Veteran testified at his August 2013 hearing that he first noticed his restless leg syndrome at Camp Lejeune.  He also testified that he thought it was just him being nervous and that he would get over it.  He stated that he went to sick call one time but that he was told to go back to his duty station.  The Board finds that Veteran's assertion that he experienced symptoms of restless leg syndrome during service not to be credible.  His service treatment records, while evidencing treatment for several other conditions such as viral syndrome, left hip pain, sore throat, right wrist pain, etc., reveal no complaints of symptoms, or treatment for, restless leg syndrome.  At no time during service did the Veteran mention symptoms of restless leg syndrome, despite voicing numerous subjective symptoms for other conditions.  Clinical evaluation of the lower extremities was normal on separation examination in August 1979 and again on a Report of Medical Examination dated in June 1980, not long after active service.  Of note, in June 1980 the Veteran denied a history of any lower extremity problems to include foot trouble, neuritis, and paralysis.  The Board finds the complaints and findings recorded contemporaneous with service to be more probative than the Veteran's statements made many years later in connection with his claim for benefits.  Furthermore, the Veteran's August 2013 hearing testimony, in which he testified that he noticed his restless leg symptoms while at Camp Lejeune, conflicts with his October 2014 VA examination, when he reported that he first noticed a restless feeling in his legs when he was 28 years old, approximately 5 years after his active service.  Thus, the Board finds that the Veteran did not have symptoms or findings of restless leg syndrome during service.

For certain chronic diseases, such as organic diseases of the nervous system like restless leg syndrome, service connection may be presumed when they are shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  See 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, presumptive service connection for restless leg syndrome as a chronic disease is not warranted.  See Walker, 708 F.3d at 1338.  Because restless leg syndrome was not noted during service (let alone shown to be chronic), service connection may not be established restless leg syndrome as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that restless leg syndrome manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for restless leg syndrome is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for restless leg syndrome is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


